Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 5/13/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 13-15, 17-19 and 21-24 are pending and are presented for examination.  
Claims 13-15, 17-19 and 21-24 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 13, the specific limitations of “          
a distance between the first terminal of the first inverter and the second terminal of the second inverter is shorter than 
(i) a distance between the first terminal of the first inverter and all remaining terminals except for the second terminal of the second inverter, or 
(ii) a distance between the second terminal of the second inverter and all remaining terminals except for the first terminal of the first inverter.
” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 14-15, 17-19 and 21-24 are also allowable for depending on claim 13. 


This feature is described in specification and drawing by Figs. 8-14 and 16-18.    
It overcomes cited prior art, SUGIURA (US 20190052154 A1).   
URIMOTO et al (US 20180093698 A1), Kawata et al (US 20160036305 A1), MINATO et al (US 20100327709 A1) have been further considered. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/JOHN K KIM/           Primary Examiner, Art Unit 2834